455 F.2d 516
Lewis CLARK, Representative of Freda Clark, Deceased, Appellant,v.Catherine PAYNE.
No. 19414.
United States Court of Appeals,Third Circuit.
Submitted Feb. 7, 1972.Decided March 10, 1972.

Appeal from the United States District Court for the Western District of Pennsylvania; Edward Dumbauld, Judge.
Lewis Clark, for appellant.
Catherine Payne, pro se.
Before KALODNER, HASTIE and MAX ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The complaint in this case is an attempt to litigate again a controversy that long since has been finally adjudicated in accordance with law. Clark v. Payne, 3d Cir. 1968, 390 F.2d 647; Payne v. Clark, 1963, 409 Pa. 557, 187 A.2d 769.  The district court properly dismissed the complaint.


2
The judgment will be affirmed.